IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 96 MM 2015
                              :
              Respondent      :
                              :
                              :
         v.                   :
                              :
                              :
DONALD WASHINGTON,            :
                              :
              Petitioner      :


                                       ORDER


PER CURIAM
      AND NOW, this 27th day of August, 2015, the Petition for Leave to File a Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.